



Exhibit 10.11


RETENTION AGREEMENT
THIS RETENTION AGREEMENT (“Agreement”), dated as of July 9, 2018, (the
“Effective Date”) by and between Lowe’s Companies, Inc., a North Carolina
Corporation (together with its subsidiaries and affiliates, the “Company” or
“Lowe’s”) and Mike P. McDermott (“Employee”, and together with the Company, the
“Parties”),
W I T N E S S E T H :
WHEREAS, the Company desires to retain the employment of Employee during a
transition period, and Employee desires to be employed by the Company under the
terms and conditions set forth in this Agreement.
NOW, THEREFORE, as an inducement for and in consideration of Employee remaining
in the Company’s employ through a Retention Period as detailed herein, the
Parties agree as follows:
Section 1.    Employment At Will. Employee’s employment with the Company is “at
will” and may be terminated by Employee or the Company at any time and for any
reason, subject to the provisions of Sections 3 and 4 below.
Section 2.    Position and Duties.
(a)    Employee shall continue to serve as an executive of the Company, leading
the Merchandizing organization from the Effective Date of this Agreement, until
November 6, 2018 (the “Retention Period”). In such position, Employee shall have
such authorities, responsibilities and duties customarily exercised by a person
holding such position and shall continue to report to the Chief Executive
Officer (the “CEO”). During the Retention Period, Employee will be directed by
the CEO and will continue at his current rate of compensation and salary grade.
(b)    Employee shall devote Employee’s full business time, attention and best
efforts to the business affairs of the Company and in support of the Company
(except during vacations or illness) and will not engage in outside business
activities, whether or not such activity is pursued for gain, profit or other
pecuniary advantage unless written approval of such activity (and the amount
thereof) is obtained from the Company’s CEO.
Section 3.    Retention Consideration
(a)    Should Employee remain actively and continuously employed by the Company
from the effective date through the Retention Period, performing his duties to
the reasonable expectations of the Company, Employee will be offered a severance
payment which includes the following monetary terms:
i.
Severance in the gross amount of 18 months of salary at Employee’s last rate of
pay (minus applicable withholdings), payable in 12 equal installments; and,






--------------------------------------------------------------------------------





ii.
Eligibility for participation in the Company’s annual incentive award (“Bonus”)
program on a pro rata basis, under the terms of the Bonus program.



To be eligible to receive the offer of severance, Employee will be required to
execute and not revoke a Release of Claims provided by the Company. A copy of
the Release of Claims in the form Employee will be required to execute and not
revoke in order to be eligible for the severance offer and Bonus eligibility is
attached hereto and incorporated herein as Exhibit A.


Section 4.    Retention Period. The Retention Period shall begin as of the
Effective Date of this Agreement and shall continue for not more than one
hundred twenty (120) days - through November 6, 2018. Employee’s employment with
the Company shall not continue after the conclusion of the Retention Period
except by written agreement signed by the CEO of the Company.


Section 5.    Termination of Employment.
(a)    If the Company terminates Employee’s employment without cause at any time
prior to the conclusion of the Retention Period, Employee shall be entitled to
continued salary and benefits through the conclusion of the Retention Period.
(b)    If the Company terminates Employee for “Cause” (as defined below) then
from and after the effective date of such termination, the Company shall have no
further obligation to pay any salary to Employee, to allow Employee to
participate in any annual incentive or bonus program, or to offer Employee any
severance payment as detailed above.
“Cause” shall mean: (A) Employee’s breach of Employee’s obligations under this
Agreement; (B) Employee’s negligence in the performance or intentional
non-performance of Employee’s material duties to the Company; (C) Employee’s
breach of the Company’s policies or procedures which causes or is reasonably
expected to cause material harm to the Company; (D) Employee’s commission of a
felony or a crime of moral turpitude; (E) Employee’s commission of an act
involving dishonesty, fraud, perjury or embezzlement involving the Company; (F)
Employee’s violation of the laws or rules and regulations to which the business
of the Company is subject; (G) Employee’s disparagement of Company leadership;
(H) Employee’s breach of any other Agreement with the Company; or (I) Employee’s
use of alcohol or drugs in violation of the Company’s written policies or
procedures.
Section 6.    Miscellaneous.
(a)    Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Employee and an officer of the Company (other than Employee)
duly authorized by the CEO to execute such amendment, waiver or discharge.
(b)    Successors and Assigns. Employee may not assign Employee’s rights or
interests under this Agreement. This Agreement shall be binding on and inure to
the benefit of the successors and assigns of the Company.
(c)    ARBITRATION. EXCEPT FOR CLAIMS FOR INJUNCTIVE RELIEF, PREJUDGMENT OR
EQUITABLE REMEDIES, WORKER’S COMPENSATION CLAIMS AND OTHER LEGAL CLAIMS NOT
SUBJECT TO BINDING ARBITRATION, ANY AND ALL CLAIMS, DISPUTES OR CONTROVERSIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING, BUT





--------------------------------------------------------------------------------





NOT LIMITED TO EMPLOYEE’S CESSATION OF EMPLOYMENT WITH COMPANY) SHALL BE SETTLED
EXCLUSIVELY BY FINAL AND BINDING ARBITRATION BEFORE A NEUTRAL SINGLE ARBITRATOR
OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) PURSUANT TO AAA’S EMPLOYMENT
ARBITRATION RULES. ANY ARBITRATION SHALL TAKE PLACE IN OR REASONABLY NEARBY
IREDELL COUNTY, NORTH CAROLINA.
(d)    GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE STATE OF NORTH CAROLINA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NORTH CAROLINA TO BE
APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF NORTH
CAROLINA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. THE PARTIES
AGREE THAT ANY COURT ACTION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR EMPLOYEE’S EMPLOYMENT WILL BE HEARD BY A COURT OF COMPETENT JURISDICTION IN
IREDELL COUNTY, NORTH CAROLINA.
(e)    Entire Agreement. This Agreement sets forth the entire agreement of the
Parties in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written in respect of the subject
matter contained herein.
(f)    Withholding Taxes. The Company shall be entitled to withhold from any
payment(s) due to Employee hereunder any amounts required to be withheld by
applicable tax laws or regulations.
(g)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
(h)    Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, by overnight courier
service, or mailed by registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt; provided, however, that (i) notices sent by personal delivery or
overnight courier shall be deemed given when delivered; and (ii) notices sent by
registered mail shall be deemed given three days after the date of deposit in
the mail.
If to Employee, to such address as shall most currently appear on the records of
the Company.
If to the Company, to:    Chief Legal Officer
Lowe’s Companies, Inc.
1000 Lowe’s Blvd.
Mooresville, NC 28117







--------------------------------------------------------------------------------





*    *    *
BOTH PARTIES HAVE READ AND UNDERSTAND SECTION 6(c), WHICH DISCUSSES ARBITRATION.
THE PARTIES UNDERSTAND THAT BY SIGNING THIS AGREEMENT, THEY AGREE TO SUBMIT
FUTURE CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT, EMPLOYEE’S CESSATION
OF EMPLOYMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH, OR TERMINATION OF THIS AGREEMENT, TO BINDING ARBITRATION WHICH, EXCEPT
AS PROVIDED IN SECTION 6(c), APPLIES TO THE RESOLUTION OF ALL DISPUTES BETWEEN
THE PARTIES RELATING TO THE SUBJECT MATTER AND TERMS OF THIS AGREEMENT.


IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.
LOWE’S COMPANIES, INC.
 
 
Mike P. McDermott
 
 
 
 
 
By:
/s/ Jennifer L. Weber
 
 
/s/ Mike P. McDermott
Name:
/s/ Jennifer L. Weber
 
 
 
Title:
EVP, Human Resources
 
 
 
Date:
July 18, 2018
 
Date:
July 18, 2018
 
 
 
Witness:
/s/ Lynette Goodwin
 
 
 
 
 






--------------------------------------------------------------------------------





Exhibit A





--------------------------------------------------------------------------------





RELEASE AND SEPARATION AGREEMENT
THIS RELEASE AND SEPARATION AGREEMENT (“Agreement”) is made and entered into
this the ___ day of _______ 2018, by and between LOWE’S COMPANIES, INC., a North
Carolina corporation, its subsidiaries and affiliates (hereinafter referred to
as “Lowe’s” or “the Company”), and Mike P. McDermott (“Employee”).
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties do hereby agree, covenant and
stipulate as follows:
1.    Termination of Employment. Employee agrees that Employee’s employment with
Lowe’s was terminated effective November 6, 2018 (“Termination Date”).
2.    Consideration: In consideration of the release of Lowe’s by Employee,
Lowe’s agrees to pay Employee Severance Pay, minus applicable withholdings (the
“Consideration”) in the gross amount of $1,087,500.00 to be paid in twelve (12)
equal continuous installments of $90,625.00 on the tenth day of each month or on
the next business day if the tenth day is a Saturday, Sunday, or federal holiday
(“Payment Due Dates”). Each installment of the Consideration shall be paid in a
lump sum minus applicable withholdings, so long as Employee does not revoke the
release of ADEA claims as described in Paragraphs 4 and 7(e) of this Agreement.
Employee acknowledges that ninety percent (90%) of the payment identified as the
Severance Pay is consideration specifically identified as the consideration for
Employee’s release of claims under the Age Discrimination and Employment Act
(“ADEA”) as provided in the Older Workers Benefit Protection Act (“OWBPA”). The
release of these claims is described more fully in this agreement. Ten percent
(10%) of the Severance Pay is specifically identified as the consideration for
Employee’s release of non-ADEA claims and other obligations of the Employee
detailed herein. Should Employee revoke the release of ADEA claims as described
in Paragraphs 4 and 7(e) of this Agreement, Employee will receive twelve (12)
equal continuous installments of $9,062.50 on the Payment Due Dates and forfeit
all other payments and other benefits described herein.
(a)    Outplacement Assistance: As further consideration for Employee’s release,
the Company will make outplacement services available to Employee through a
provider chosen by the Company. Such services will not be offered prior to
Employee’s execution of the Agreement and any applicable revocation period. The
services provided by the vendor and the duration thereof will be at the
Company’s discretion.
(b)    Annual Incentive Award Eligibility: As additional consideration for
Employee’s release, the Company will allow Employee to remain eligible to
participate in the 2018 Management Bonus Plan, on a pro rata basis. In the event
that the performance criteria are met as determined by the Compensation
Committee of the Board of Directors, Employee will receive payment at the time
bonus payments are made to other participants in the Management Bonus Plan.
Employee’s gross bonus payment will be determined based on the performance
criteria previously communicated to Employee. Such gross payment will then be
calculated on a percentage basis determined by the number of days Employee was
employed by the Company during Lowe’s 2018 fiscal year, divided by 365. If
Employee revokes Employee’s release of ADEA claims as provided for in Paragraph
4 of this Agreement, eligibility to participate in the Management Bonus Plan or
any other annual incentive award program is forfeited.
(c)    Installment Payments. If Employee does not timely revoke the Agreement as
specified in paragraphs 4 and 7(e), the Employee’s Individual Severance Amount
shall be paid in installments as





--------------------------------------------------------------------------------





specified above. If Employee violates this Agreement, as determined by the
Company in its reasonable discretion, Employee forfeits any remaining payments
of the Employee’s Individual Severance Amount. The first installment of the
Employee’s Individual Severance Amount shall be made on the first Payment Due
Date occurring no less than 45 days after the Termination Date, provided that
this Agreement has been fully executed and Employee has not revoked the
Agreement as described in paragraph 7(e). Subsequent installment payments will
be made on the subsequent Payment Due Dates as specified in the Individual
Consideration Calculation.
3.    No Further Compensation. Employee agrees that the foregoing Consideration
shall constitute the entire amount of monetary consideration to which Employee
is entitled under this Agreement, that Employee has been paid all compensation
owed to Employee during Employee’s employment, that Employee is not entitled to
any further monetary consideration whatsoever from the Company, that Employee
will assume payment of any attorney fees or costs that Employee has incurred in
connection with negotiating this Agreement or otherwise related to Employee’s
employment or separation from employment with Lowe’s, and that Employee will not
seek any further compensation or consideration for any other claimed damages,
costs, or attorney fees in connection with the matters encompassed by this
Agreement, or any other events or circumstances that existed or occurred prior
to Employee’s execution of this Agreement.
4.    Right to Revoke Agreement. Following Employee’s execution and delivery of
this Agreement to Lowe’s, Employee shall have a 7-day period in which to revoke
his release of claims under the Age Discrimination in Employment Act (“ADEA”),
as provided in the Older Worker Benefit Protection Act (OWBPA). During this
7-day period, Employee shall exercise this right by delivering written notice of
Employee’s revocation as specified in paragraph 7(e) below. Lowe’s shall not
have the right to revoke this Agreement during the 7-day period. In the event
that Employee revokes his release of ADEA claims, the remaining terms of this
Agreement will remain effective and binding. Following revocation, Employee will
be paid 10% of the Severance Amount, in 12 monthly payments.
5.    Confidentiality. Employee acknowledges that, during Employee’s employment
with Lowe’s, Employee learned information that is confidential to Lowe’s
(“Confidential Information”). Such Confidential Information includes, but is not
limited to: trade secrets; plans for opening, closing, expanding, or relocating
stores; distribution, replenishment, logistics and information technology
strategies and information; purchasing and product information; advertising and
promotional programs and plans; financial or statistical data; sales and account
information; customer information; sales and marketing plans and strategies;
pricing strategies and reports; product cost information; personnel information;
and any other information of a similar nature that is not known or made
available to the public or to Lowe’s competitors, which, if misused or
disclosed, could adversely affect the business of Lowe’s.
Employee agrees not to disclose any Confidential Information to any person
(including any Lowe’s employee who does not need to know such Confidential
Information), agency, institution, company or other entity (other than any
governmental agency or entity relating to any possible violation of any law or
regulation) without first obtaining the written consent of Lowe’s. Employee
acknowledges and agrees that the duties and obligations under this paragraph 5
will continue for as long as such Confidential Information remains confidential
to Lowe’s. Employee further acknowledges and agrees that any breach of this
paragraph 5 would be a material breach of this Agreement.
6.    General Release. Employee covenants and agrees that Employee hereby
irrevocably and unconditionally releases, acquits and forever discharges Lowe’s,
as well as each of Lowe’s officers, directors, employees, parents, subsidiaries,
or related entities and agents (Lowe’s and Lowe’s officers, directors,
employees, subsidiaries and agents being collectively referred to herein as the
“Releasees”), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, demands, costs, losses, debts,





--------------------------------------------------------------------------------





and expenses (including attorney fees and costs actually incurred), of any
nature whatsoever, in law or equity, arising out of Employee’s employment with
Lowe’s or the termination of Employee’s employment with Lowe’s (other than any
claim arising out of the breach by Lowe’s of the terms of this Agreement),
including, without limitation, all claims asserted or that could be asserted by
Employee against Lowe’s in any litigation arising in federal, state, or
municipal court asserting any claim arising from any alleged violation by the
Releasees of any federal, state, or local statutes, ordinances, or common law,
including, but not limited to, the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Equal Pay Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, the Rehabilitation Act of 1973, the Civil Rights Act of
1991, the Family and Medical Leave Act, the Civil Rights Act of 1866, the
Dodd-Frank Act, the Sarbanes-Oxley Act, and any other employment discrimination
laws, as well as any other claims based on constitutional, statutory, common
law, or regulatory grounds, as well as any claims based on theories of
retaliation, wrongful or constructive discharge, breach of contract or implied
covenant, fraud, misrepresentation, intentional and/or negligent infliction of
emotional distress, or defamation (“Claim” or “Claims”), which Employee now has,
owns, or holds, or claims to have, own, or hold, or which Employee had, owned,
or held, or claimed to have, own or hold at any time before execution of this
Agreement, against any or all of the Releasees. Notwithstanding the foregoing,
however, Employee specifically does not release any right to or claim for
payment of any and all vested and nonforfeitable benefits, payments, or stock
rights, including all rights, if any, under the Lowe’s 401(k) Plan, Lowe’s
Companies Benefit Restoration Plan, Lowe’s Companies Cash Deferral Plan, Lowe’s
Companies Employee Stock Ownership Plan or Lowe’s Companies Employee Stock
Purchase Plan - Stock Options for Everyone, and, further, no release is given
with respect to any claim upon which a whistleblower award may be based.
7.    Release Of Claims Under The Age Discrimination In Employment Act. EMPLOYEE
SPECIFICALLY WAIVES ALL OF EMPLOYEE’S RIGHTS AND CLAIMS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C. §§ 621, et seq.), AS
AMENDED, AND THE OLDER WORKERS BENEFIT PROTECTION ACT, AS AMENDED. In connection
with this waiver, Employee acknowledges and agrees to the following:
(a)    Employee is not waiving any rights or claims under the Age Discrimination
in Employment Act of 1967, as amended, that may arise after this Agreement is
executed, or any rights or claims to test the knowing and voluntary nature of
this Agreement under the Older Workers Benefit Protection Act, as amended.
(b)    Employee acknowledges that Employee has expressly waived ADEA rights or
Claims pursuant to this Agreement in exchange for consideration, the value of
which exceeds payment or remuneration to which Employee already was entitled.
(c)    Employee acknowledges that Employee has been advised by Lowe’s to consult
with an attorney of Employee’s choosing concerning this release prior to
executing it, and Employee has had ample opportunity to do so.
(d)    Employee understands that Employee is being provided with a period of 21
days to consider the terms of this release. In the event Employee decides to
execute this Agreement in fewer than 21 days (but nevertheless on or after the
Termination Date), Employee has done so with the express understanding that
Employee has been given and declined the opportunity to consider this release
for 21 days. Employee acknowledges that Employee’s decision to sign the
Agreement in fewer than 21 days was not induced by the Company through fraud,
misrepresentation, or a threat to withdraw or alter the offer prior to the
expiration of the 21-day time period.





--------------------------------------------------------------------------------





(e)    Employee further understands that Employee may revoke his release of
claims under the ADEA at any time during the 7 days following the date of
execution of this Agreement. Notice shall be provided to the Chief Legal Officer
of Lowe’s Companies, Inc. by facsimile and certified mail, return receipt
requested, to Lowe’s Companies, Inc., 1000 Lowe’s Boulevard, Mooresville, NC
28117, facsimile number 704.757.0661. Employee has read carefully and fully
understands all of the provisions and effects of this Agreement, and Employee
knowingly and voluntarily chooses to enter into all of the terms set forth in
this Agreement.
(f)    Employee knowingly and voluntarily intends to be legally bound by all of
the terms set forth in this Agreement.
(g)    Employee has relied solely and completely upon Employee’s own judgment
and the advice of Employee’s counsel in entering into this Agreement.
(h)    Employee is, through this Agreement, releasing the Company from any and
all Claims Employee may have against the Company relating to Employee’s
employment and the termination thereof, including claims arising under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act.
Employee’s initials below, following this Paragraph of the Agreement, evidence
Employee’s understanding and voluntary waiver of all Claims against the Company,
including, but not limited to, those pursuant to the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act.
Initials:_________
8.    Covenant Not to Sue.
(a)    Employee shall not file or be a class representative in any claim,
lawsuit or complaint against any Releasee based on the claims released in this
agreement. Further, Employee shall not authorize or assist any other party to
institute a claim, lawsuit, or complaint against any Releasee.
(b)    This Agreement does not interfere with Employee’s right to file a charge
with or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or the Securities and Exchange
Commission (“SEC”) or to file a complaint under the Older Workers’ Benefit
Protection Act, 29 U.S.C. § 626(f), challenging the validity of this Agreement.
(c)    Employee represents and warrants that Employee has not initiated or filed
any action, complaint, or claim against the Releasees with any federal, state or
local court.
(d)    The consideration provided to Employee under this agreement is the sole
relief Employee is entitled to for the claims released and waived in this
agreement. Thus, Employee will not be entitled to recover, and must waive all
monetary benefits or recovery, against the Releasees in connection with an EEOC,
state, or local agency charge or a representative or class action lawsuit
regardless of who brings the charge or lawsuit, except that Employee does not
waive any right Employee may have to an award paid by the SEC.
(e)    Employee further agrees that if at any time hereafter Employee shall file
or join in any suit or assert any claim against the Releasees relating to any
matter released-for any purpose other than those listed in 8(b) above-then a)
Employee agrees that Employee will not attack and shall be estopped from
attacking the legal validity or sufficiency of this agreement; and b) Employee
shall reimburse Lowe’s for its reasonable attorneys’ fees and costs incurred in
connection with the defense of such suit or claim. If such an





--------------------------------------------------------------------------------





action, complaint, claim, or charge has been initiated or filed by Employee or
on Employee’s behalf, Employee will use Employee’s best efforts to cause it
immediately to be withdrawn and dismissed with prejudice.
Initials:_________
9.    No Assignment Of Rights Under Agreement; Indemnification. Employee
represents and warrants that no portion of any of the matters released by this
Agreement and no portion of the Consideration or any recovery or settlement to
which Employee might be entitled has been assigned or transferred to any other
person, firm, or corporation not a party to this Agreement in any manner,
including by way of subrogation or operation of law or otherwise. If any claim,
action, demand, or suit should be made or instituted against the Releasees, or
any of them, because of any such purported assignment, subrogation, or transfer,
Employee agrees to indemnify and hold harmless the Releasees, and each of them,
against such claim, action, demand, or suit, including damages, expenses of
investigation, attorney fees, and costs.
10.    No Improper Actions or Omissions. Employee represents and warrants that
Employee has no knowledge of any improper or illegal actions, misstatements or
omissions by the Company, is not aware of any facts or evidence that could give
rise to such a claim, nor does Employee know of any basis on which any third
party or governmental entity could assert such a claim. The previous sentence
expressly includes, but is not limited to, any and all conduct that potentially
could give rise to claims or liability under the Securities Exchange Act of 1934
(“Exchange Act”), Sarbanes-Oxley Act of 2002 or the Dodd-Frank Wall Street
Reform and Consumer Protection Act. Employee further represents and warrants
that Employee has fulfilled Employee’s duties to the Company to the best of
Employee’s abilities and in a reasonable and prudent manner, and that Employee
has not knowingly engaged, directly or indirectly, in any actions or omissions
that could be perceived as improper or unlawful, nor has Employee failed to
report any such actions or omissions to the Company.
Employee affirms that Employee has no information concerning any conduct
involving the Company that Employee has any reason to believe may be unlawful or
that involves any false claims to the United States. Employee promises to
cooperate fully in any investigation the Company undertakes into matters that
occurred during Employee’s employment with the Company. Employee understands
that nothing in this Agreement prevents Employee from cooperating with any
government investigation, making a truthful statement or complaint to law
enforcement or a government agency, testifying under oath to law enforcement or
a government agency, or from complying with a properly-served and lawfully
issued subpoena or similar order issued by a government agency or court of
competent jurisdiction. In addition, to the fullest extent permitted by law,
Employee hereby irrevocably assigns to the U.S. government any right Employee
might have to any proceeds or awards in connection with any false claims
proceedings against the Company or any affiliated entity arising under the False
Claims Act, any state false claims statute, or any other federal, state or
municipal law, statute or regulation providing for recovery to whistleblowers,
except that Employee does not assign any award paid by the SEC to which Employee
may be entitled.
11.    Payment by Lowe’s. Employee acknowledges that, from the gross amount of
the Consideration, Lowe’s shall withhold all amounts required by appropriate
taxing authorities, and that Lowe’s shall issue the appropriate W-2 form or
other appropriate tax forms to Employee. The Company will make payment of the
Consideration via Direct Deposit to the Employee’s account as previously
designated by Employee.
Employee expressly acknowledges that the Company has made no representations to
Employee regarding the tax consequences of the Consideration received pursuant
to this Agreement, and that the amount likely will be considered to be taxable
income and subject to disclosure to the appropriate





--------------------------------------------------------------------------------





taxing authorities. Employee agrees that Employee is solely and entirely
responsible for the payment and discharge of all federal, state, and local
taxes, if any, that are required by law to be paid with respect to the
Consideration. Employee agrees that in the event it should be subsequently
determined that withholding or payment of taxes on any amounts received by
Employee under this Agreement, or any part thereof, should have been made,
Employee personally shall be solely responsible for all such taxes, as well as
for any related penalties or interest that may be due and, in addition, does
hereby agree to indemnify, defend, and hold harmless the Company from or against
any payment, interest, or penalty incurred by the Company in connection with any
claim, including any claim made under the federal or state tax laws, concerning
the Consideration.
12.    Consultation with Attorney. Employee acknowledges and agrees that
Employee has been afforded sufficient time to carefully consider the terms of
this Agreement and to undertake consultation with an attorney prior to entering
into this Agreement.
13.    Injunctive Relief. Lowe’s and Employee agree that the provisions herein
are important to and of material consideration to Lowe’s and that Lowe’s
considers that monetary damages alone are an inadequate remedy to Lowe’s for any
breach of the provisions thereof. Employee further stipulates that, upon any
material breach by Employee of the provisions herein Lowe’s shall be entitled to
injunctive relief against Employee from a court having personal jurisdiction of
Employee. This section shall not be deemed to limit the legal and equitable
remedies available to Lowe’s or to limit the nature and extent of any claim by
Lowe’s for damages caused by Employee for breach of this Agreement.
14.    Non-Compete    Lowe’s and its affiliated entities comprise an
international, omni-channel provider of goods and services for building,
expanding, enhancing, customizing, maintaining, innovating, connecting, and
outfitting its customers’ living spaces (“Home Environment Business”). Lowe’s
Home Environment Business requires a complex sourcing and supply network,
multi-channel distribution and delivery systems, innovative information
technology resources, and a robust infrastructure support organization. Employee
recognizes and acknowledges that Lowe’s operates over 1,800 retail locations in
all 50 states and the District of Columbia, and has significant internet-based
sales to customers spread across the United States. Furthermore, Employee
acknowledges that the Company has a legitimate and reasonable business interest
in maintaining its competitive position in a dynamic industry and that
restricting employee for a reasonable period from performing work for, or
providing services to an enterprise which engages in business activities which
are in competition with Lowe’s would likely cause damage to Lowe’s business.
Employee further acknowledges that, in Employee’s position with Lowe’s, Employee
was provided access to or helped develop business information proprietary to
Lowe’s and that Employee would inevitably disclose or otherwise utilize such
information if Employee were to work for, or provide services to a Competing
Enterprise as defined below during the non-competition period.
(a)    Non-Competition Period: Employee agrees that for a period of twenty-four
(24) months following the termination date (the “Non-Competition Period”),
Employee will not directly or indirectly provide or perform services similar to
those that Employee provided or performed for the Company for a Competing
Enterprise, as defined below, whether as an employee, consultant, agent,
contractor, officer, director or any other capacity.


(b)    Competing Enterprise: Employee acknowledges and agrees that a “Competing
Enterprise” is defined as any business: (i) with total annual sales of at least
five hundred million dollars ($500 million USD) with retail locations or
distribution facilities in any US State or territory; and (ii) that provides
goods and/or services to customers in the United States, through retail or
electronic means (internet, mobile application, etc.), that are the same as,
substantially similar to, or otherwise in competition with Lowe’s products or
services. The term “Competing Business” shall specifically include, but not be
limited to, the





--------------------------------------------------------------------------------





following entities: The Home Depot, Inc.; Walmart, Inc.; Target Corp.; Sears
Holdings, Inc.; Menard, Inc.; Amazon.com, Inc.; Best Buy, Inc.; Ace Hardware
Corp.; Tractor Supply Co.; Lumber Liquidators Holdings, Inc.; Wayfair, LLC;
Jet.com, Inc.; and, True Value Company.


(c)    Access to Proprietary Information: Employee acknowledges that in
Employee’s position with Lowe’s, Employee was exposed to, and played a crucial
role in, the development and implementation of the Company’s strategic business
operations, financial performance, marketing strategy, and/or plans for existing
and future products and services, and that the Company’s business success and
competitive position in the industry are dependent on its exclusive possession
of secret, proprietary or confidential information, knowledge or data, and its
relationships with customers and suppliers. As such, Employee agrees that the
restrictions in this Agreement are reasonable as to the time, territory, and
line of business, and are reasonably necessary to protect the Company’s
legitimate business interests, protect customer goodwill, and prevent severe and
irreparable harm to the Company.


(d)    Enforcement: Employee agrees that in the event of a breach or threatened
breach of this Non-Compete section, Employee hereby consents and agrees that
Lowe’s shall be entitled to, in addition to other available remedies, equitable
relief (by injunction, restraining order, or other similar remedy) against such
breach or threatened breach from a court of competent jurisdiction without the
necessity of showing actual damages and without the necessity of posting a bond
or other security. In the event of a breach of the Non-Compete provision, and in
addition to any other legal or equitable relief that Lowe’s may be entitled to,
Employee agrees that Lowe’s will be entitled to monetary damages equal to the
Consideration referenced in paragraph 2. Employee agrees that in the event a
court of competent jurisdiction determines the Non-competition Period or
activities prohibited herein are more restrictive than necessary to protect
Lowe’s legitimate business interests, such court may reduce the scope of the
restriction, or sever and remove the unenforceable provision, to the extent
necessary to make the restriction enforceable.


15.    No Future Employment with Lowe’s. By this Agreement, the parties seek an
unequivocal, complete and final dissolution of their relationship, and in
furtherance of this objective, Employee agrees that Employee will not now or at
any time in the future seek reinstatement or reemployment with Lowe’s, as a
contractor or vendor for Lowe’s, or on the premises of Lowe’s. Employee
acknowledges that should Employee apply for employment or otherwise become
employed by Lowe’s the fact of this Agreement shall serve as the sole,
legitimate, non-discriminatory and non-retaliatory reason for the termination of
such employment. Employee further acknowledges that should Employee become
employed by Lowe’s, this Agreement requires that Employee notify Lowe’s of such
employment immediately.
16.    Non-Interference/No Solicitation. Employee agrees that for a period of 2
years following the Termination Date, Employee will not interfere directly or
indirectly with any of Lowe’s relationships with its existing or potential
employees, suppliers, customers, or developers. The Company agrees that it will
not intentionally impair Employee’s present or future employment relationships.
17.    Further Continuing Duties. Employee shall fully cooperate with the
Company in its defense or prosecution of litigation, administrative charges or
hearings and related matters with respect to issues arising during Employee’s
tenure with the Company, as may be required by the Company in connection with
any formal or informal state and/or federal administrative, governmental or
judicial matter or investigation by or of the Company. Employee agrees that the
consideration paid under this agreement shall compensate Employee for Employee’s
time spent in connection with these matters, and Employee shall be entitled only
to reasonable costs (for meals, travel, lodging, etc.) incurred in connection
therewith.





--------------------------------------------------------------------------------





18.    Non-Disparagement. Employee agrees to refrain from making negative,
derogatory, and/or defamatory statements, whether verbal or written, about the
Releasees, and from being a party to any such statements. This includes
criticism of the Company or its management philosophies, direction, or values.
This paragraph 18 does not restrict or qualify the Employee’s ability to provide
information to or cooperate with the SEC regarding actual or potential claims
against Releasees.
19.    No Encouragement of Claims Against The Company. Except as may be required
by court order or subpoena, Employee represents and warrants that Employee will
not volunteer testimony or cooperation to any other individual or entity with
respect to actual or potential claims against the Releasees, and Employee will
not, directly or indirectly, encourage any individual or entity to assert any
claim against the Releasees. Employee agrees that Employee will notify counsel
for Lowe’s in writing within 5 calendar days of being contacted by any
individual or entity seeking Employee’s cooperation in this regard. This
provision is not meant to preclude Employee from testifying truthfully pursuant
to a proper subpoena issued by a court of competent jurisdiction, nor is it
intended to preclude Employee from cooperating with federal, state, or local
agencies that are investigating any claims of discrimination, harassment, or
other unlawful conduct. Furthermore, this provision does not restrict or qualify
the Employee’s ability to provide information to or cooperate with the SEC
regarding actual or potential claims against Releasees, nor does this provision
obligate Employee to notify Lowe’s in the event the SEC contacts Employee
seeking Employee’s cooperation.
20.    Return of Company Property, Company Computers, Network and Data. Employee
represents and warrants that Employee has returned or will return within 7 days
of Employee’s execution of this Agreement, any and all property, information,
data or documents belonging to the Company, including any copies or summaries
currently in Employee’s possession, custody, or control, regardless of location.
Employee acknowledges that Employee has not transferred or otherwise released
custody or control of any property, data or documents belonging to the Company
except as expressly authorized. Property shall also include, but not be limited
to, cell phones, laptop computers, credit cards, passcards, keys, and any other
items that belong to the Company.
Employee represents and warrants that Employee has complied with Lowe’s IT
policies at all times during Employee’s employment. Employee agrees that
Employee has not and will not: access any Company computer system, equipment,
data, website, application or program (collectively, “Computer Service”) without
authorization; access or use a computer system to obtain or cause the disruption
or degradation of any Company Computer Service; deny or cause the denial of any
Company Computer Service to an authorized user; tamper with, take, alter, or
damage any Company Computer Service. Employee acknowledges that accessing,
tampering with or disrupting Company’s Computer Services may constitute criminal
activity under Federal and State law, including the Computer Fraud and Abuse Act
and the Stored Communications Act.
21.    Default and Notice. In the event Lowe’s fails to make any payment due
under the provisions of this Agreement, Employee shall give written notice of
such failure to Lowe’s, and Lowe’s shall have a period of 20 business days from
receipt of such notice in which to cure such default. For purposes of this
Agreement, unless otherwise specified in this Agreement, all notices to Lowe’s
shall be in writing and either hand delivered or sent by Certified Mail, Return
Receipt Requested to Lowe’s Chief Legal Officer, a position held currently by
Ross W. McCanless, at the following address:
Chief Legal Officer
Lowe’s Companies, Inc.
1000 Lowe’s Boulevard
Mooresville, NC 28117
22.    Compliance with Section 409A.





--------------------------------------------------------------------------------





(a)    For purposes of any payments to be made or benefits to be provided under
this Agreement upon termination of employment to which Section 409A of the
Internal Revenue Code (“Section 409A”) applies, the Termination Date shall have
the same meaning as “separation from service” under Section 409A (and any
regulations thereunder).
(b)    In the event Employee is a “specified employee” within the meaning of
Section 409A (as determined by the Company or its delegate), any payments
hereunder subject to Section 409A that are payable upon the Employee’s
termination of employment shall not be paid or provided until the expiration of
the 6-month period following the Termination Date. Any payments that are delayed
by virtue of this subparagraph shall (i) be paid in one payment at the
conclusion of the 6-month delay period and (ii) include interest on such amounts
(calculated using a reasonable rate of interest determined by the Company) for
the period that payment was delayed.
(c)    Any required reimbursements to which Section 409A applies shall be paid
to the Employee no later than the last day of the calendar year following the
year in which the underlying expense was incurred by Employee and the amount of
expenses eligible for reimbursement or in-kind benefits provided during any year
may (to the extent required under Section 409A or any regulations thereunder)
not affect the expenses so eligible in any other year.
(d)    For any amount that is to be paid in two or more installments, each
installment shall, to the extent Section 409A is applicable, be treated as a
separate payment.
(e)    To the extent applicable, this Agreement is intended to comply with the
distribution and other requirements under Section 409A of the Internal Revenue
Code. For any payments or reimbursements to be made (or in-kind benefits to be
provided) under this Agreement that are subject to Section 409A, the Agreement
shall, to the maximum extent possible, be interpreted and applied consistent
with Section 409A (and any regulations thereunder).
23.    Waiver of Breach. Any waiver by either party of a breach of this
Agreement will not constitute a waiver of any further breach, whether of a
similar or dissimilar nature.
24.    Electronic Records. You agree that Lowe’s, in its sole discretion, may
convert this Agreement into an electronic record and that in the event of any
dispute involving this Agreement, a copy of such electronic record may serve as
the exclusive original. The parties consent to and recognize the validity,
enforceability and admissibility of any electronic record or any electronic
signature created in connection with this Agreement or the relationship
contemplated by it. An electronic record of this Agreement and any electronic
signature made in connection with this Agreement shall be deemed to have been
signed by hand by the parties.
25.    Whole Agreement, Amendment and Severability. This Agreement, Employee’s
Individualized Consideration Calculation, and any addendum referenced herein,
contain the whole and entire understanding and agreement between the parties
hereto. There are no other understandings, promises, covenants, or agreements
between the parties regarding the subject matter of this Agreement, except as
specifically set forth herein. This Agreement may not be amended, modified, or
altered in any fashion except in writing executed by the parties hereto with the
same formality as with which this Agreement is executed. Employee understands
and agrees that each clause of this Agreement is a separate and independent
clause, and that, if any clause should be found unenforceable, such clause
should be and is hereby severed from this Agreement and will not affect the
enforceability of any of the other clauses herein.





--------------------------------------------------------------------------------





26.    Governing Law; Venue. The interpretation and enforcement of this
Agreement shall be governed by the internal laws and judicial decisions of the
State of North Carolina, without regard to any principles of conflicts of laws.
Each of the parties to this Agreement consents to submit to the personal
jurisdiction and venue of the North Carolina Superior Court in Iredell County,
North Carolina, in any action or proceeding arising out of or relating to this
Agreement and specifically waives any right to attempt to deny or defeat
personal jurisdiction of the North Carolina Superior Court by motion or request
for leave from any such court. Each of the parties further waives any right to
seek change of venue due to inconvenient forum or other similar justification
and will pay to the other parties the costs associated with responding to or
otherwise opposing any motion or request for such relief.
Signature Page Follows





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.
LOWE’S COMPANIES, INC.
 
 
Mike P. McDermott
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
Date:
 
 
Date:
 
 
 
 
Witness:
 
 
 
 
 
 






--------------------------------------------------------------------------------





Individual Consideration Calculation
Employee Name: Mike P. McDermott
Individual Severance Pay Amount: $1,087,500.00 to be paid in twelve (12) equal
continuous installments of $90,625.00 on the tenth day of each month or on the
next business day if the tenth day is a Saturday, Sunday, or federal holiday
(“Payment Due Dates”).





